Exhibit 10.2

March 13, 2014


Conrad J. Hunter
[Home Address]


Re:    Agreement


Dear Conrad:


This letter agreement sets forth the complete terms under which your employment
with NTELOS Holdings Corp. (the “Company”) and all subsidiaries and affiliates
of the Company (collectively, the “NTELOS Companies”) will cease.
1.End Date. Your last day of employment with the NTELOS Companies will be April
30, 2014 (your “End Date”). After your End Date, you will no longer be an
employee of any of the NTELOS Companies. You also hereby waive any claim for
future employment with any of the NTELOS Companies.
  
2.Payments. As consideration for the General Release described in paragraph 10
of this letter agreement and the other consideration described herein, the
receipt and adequacy of which are hereby acknowledged, the Company will provide
you with the following payments:


(a)Payments. You, or should you die before receipt of the payments referenced
below, your beneficiary, will receive forty percent (40%) of your base salary in
effect as of the date of this letter (such base salary being $30,959.92 per
month) for eighteen (18) months in such periodic installments, not less
frequently than monthly, as your base salary was being paid immediately prior to
the End Date, beginning with a lump sum payment on the first payroll date
occurring after the six months following the Effective Date (as defined below)
or, if earlier, your death, equal to the payments you would have received prior
to such date had the payments commenced immediately following your End Date, and
subsequent installments in equal periodic installments thereafter, less any sums
which may be required to be deducted or withheld under applicable provisions of
law; and


(b)Non-Compete Payments. You, or should you die before receipt of the payments
referenced below, your beneficiary, will receive non-compete payments in an
amount equivalent to sixty percent (60%) of your base salary in effect as of the
date of this letter (such base salary being $30,959.92 per month) for eighteen
(18) months in such periodic installments, not less frequently than monthly, as
your base salary was being paid immediately prior to the End Date, beginning
with a lump sum payment on the first payroll date occurring after the six months
following the Effective Date or, if earlier, your death, equal to the payments
you would have received had the payments commenced immediately following your
End Date, and subsequent installments in equal periodic installments thereafter,
less any sums which may be required to be deducted or withheld under applicable
provisions of law; and


(c)Incentive Payment. You, or should you die before receipt of the payment
referenced below, your beneficiary, will be paid an Incentive Payment in an
amount equal to $334,367, representing one and one-half (1.5) times your target
Incentive Payment of 60 percent (60%) of your current base salary, in a single
lump sum no later than two and a half (2 1/2) months after the End Date, less
any sums which may be required to be deducted or withheld under applicable
provisions of law.


(d)2013 TIP Payment. You, or should you die before receipt of the payment
referenced below, your beneficiary, will receive the annual Incentive Payment
you would have received under the Company’s Team Incentive Plan (the “2013 TIP”)
for the Company’s fiscal year ending December 31, 2013 had you remained employed
with the Company, subject to the achievement of the applicable performance
objectives and the other terms of the 2013 TIP (other than any terms that
require your employment at the time

1

--------------------------------------------------------------------------------



of payment), in a single lump sum on the same date as the 2013 TIP payments are
paid to the other participants in the Company’s 2013 TIP (but in no event later
than March 15, 2014).


3.Employee Benefits. As consideration for the General Release described in
paragraph 10 of this letter agreement and the other consideration described
herein, the receipt and adequacy of which are hereby acknowledged, the Company
also will provide you with the following employee benefits:


(a)Continuation of medical, dental, vision and flexible spending plan coverage
through COBRA for up to twenty-four (24) months after the End Date. COBRA
administration is handled by Ceridian COBRA. They will mail a package to your
home for you and your dependents to elect continued coverage. To the extent you
are not eligible to continue such medical, dental, vision and flexible spending
account coverage for the full twenty-four (24) months, you will be reimbursed,
on a net after-tax basis, no less frequently than monthly, for the cost of
individual insurance coverage for you and your dependents under a policy or
policies that provide such benefits (which benefits do not include disability
coverage) that are no less favorable in all material respects than the benefits
(not including disability coverage) provided under the Company’s medical,
dental, vision and flexible spending account plans. Notwithstanding the
foregoing, the coverage or reimbursements for coverage provided under this
subsection 3(a) shall cease if you become covered under any employee welfare
benefit plan of any other employer of yours that provides the same or similar
types of benefits. Additionally, if any of your dependents become covered under
any employee welfare benefit plan of any other employer or otherwise become
ineligible to be covered under the plans described above, such coverage shall
cease with respect to such dependents.


(b)In addition, to the extent not provided under clause (a) above, you and your
dependents will be entitled, beginning as of the date the coverage provided
under clause (a) expires or is no longer to be continued, to continued
participation in the medical, dental and vision plans (which do not include life
insurance or disability coverage) in which you and your dependents participated
on the End Date on the same terms as active employees (with the Company to pay
or reimburse you, monthly, on a net after-tax basis for the premiums paid for
such continued participation). In lieu of coverage for which such continued
participation is not allowed or, for any reason, is otherwise not available, the
Company will reimburse you, on a net after-tax basis, on a monthly basis, for
the cost of individual insurance coverage for you and your dependents under a
policy or policies that provide such benefits (which do not include life
insurance or disability coverage) that are no less favorable in all material
respects than such benefits provided under the Company’s medical, dental and
vision plans on the date thereof. Notwithstanding the foregoing, the coverage
provided for in this clause (b) shall not apply during the period you receive
substantially similar coverage from another employer. Additionally, if any of
your dependents become covered under any employee welfare benefit plan of any
other employer or otherwise become ineligible to be covered under the plans
described above, such coverage shall cease with respect to such dependents.


(c)Your current life insurance and accidental death and dismemberment coverage
for you and your eligible dependents will terminate as of the End Date unless
you elect to convert such coverage to an individual policy in accordance with
the terms of the current policy. You will be required to pay the full premium if
you elect to continue such coverage.


(d)You and your dependents’ rights to benefits under the Company’s employee
benefit plans in which you participate, if any, will be determined in accordance
with the applicable plan documents, except as otherwise set forth herein.


(e)Notwithstanding any other provision hereof, if any of the payments to be made
or benefits to be provided pursuant to Section 2 or this Section 3 constitute
nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended, (the “Code”), payable upon a separation from
service, then such payments or benefits will be delayed, to the extent required
under Section 409A of the Code, until six (6) months after the Effective Date
or, if earlier, your death (the “409A Deferral Period”). In the event any such
payments would otherwise have been made in the 409A Deferral Period, the
payments shall be accumulated and paid in a lump sum as soon as the 409A
Deferral Period ends, and the

2

--------------------------------------------------------------------------------



balance of the payments shall be made as otherwise scheduled. In the event any
of the foregoing benefits are deferred, any such benefit may be provided during
the 409A Deferral Period at your expense, with you having the right to
reimbursement from the Company as soon as the 409A Deferral Period ends, and the
balance of the benefits will be provided as otherwise scheduled.


(f)Nothing in this letter agreement shall be construed to limit the Company’s
right to amend or terminate any of the Company’s employee benefit plans pursuant
to their terms. The Company hereby specifically reserves the right and authority
to amend and/or terminate any of its employee benefit plans as the Company in
its sole discretion may determine.


4.Standard Payments. You, or if you die before receipt of the payments
referenced below, your beneficiary, will receive payments for earned and unpaid
base salary accrued through your End Date and unreimbursed business and
entertainment expenses incurred or otherwise payable through your End Date as
are reimbursable under the Company’s normal policies (payable not later than
thirty (30) days after your End Date). Payment of these items will be made in a
manner consistent with normal check processing schedules of the Company. Payment
of unreimbursed medical, dental and other employee benefit expenses shall be
paid pursuant to the terms of the applicable benefit plans.


5.Transition Terms.
(a)    You resign from your position as the Executive Vice President, Chief
Operating Officer of the Company and any other officer or director position you
hold with any of the NTELOS Companies as of the Effective Date.
(b)    You agree to make yourself available to the Company to perform transition
services, to the extent reasonably requested by the Chief Executive Officer of
the Company (the “CEO”) or his designated representative, from the Effective
Date through the End Date (the period of time from the Effective Date through
the End Date being hereinafter referred to as the “transition term”). In
performing any transition services, you shall at all times comply with the terms
and conditions of this letter agreement, all applicable policies and procedures
of the NTELOS Companies and any reasonable written or oral instructions that may
be provided to you by the CEO or his designated representative in connection
with your performance of transition services under this letter agreement.
(c)    During the transition term, you will report to the Chief Executive
Officer of the Company or his designated representative and work closely with
the Company’s other executive officers. The CEO or his designated representative
may request that you perform the transition services away from the Company’s
offices.
(d)    As sole compensation for your transition services during the transition
term, you will continue to be paid your base salary through the End Date in such
periodic installments, not less frequently than monthly, as were being paid
immediately prior to the Effective Date, and you will be eligible to receive a
pro-rated Incentive Payment for the first four (4) months of 2014 as follows.
You, or should you die before receipt of the payment referenced below, your
beneficiary, will be eligible to receive a pro-rated Incentive Payment for 2014
calculated in the same manner as your Incentive Payment would have been under
the Company’s Team Incentive Plan (the “2014 TIP”) for the Company’s fiscal year
ending December 31, 2014, except that (i) the period covered by your Incentive
Payment will begin as of January 1, 2014 and end as of the End Date, (ii) the
performance objectives under the 2014 TIP shall be used to determine the amount
of your Incentive Payment (adjusted pro rata to reflect a performance period of
four (4) months (in lieu of the full year)), (iii) the Incentive Payment you are
eligible to earn will be one-third (1/3) of the Incentive Payment you otherwise
would have been eligible to earn under the 2014 TIP, and (iv) your Incentive
Payment will be determined based on the achievement of the applicable
performance objectives through the End Date and the other similar terms of the
2014 TIP (other than any terms that require your employment at the time of
payment and neither increased or reduced for individual performance factors).
This Incentive Payment, if any, for 2014 will be paid in a single lump sum no
later than thirty (30) days after April 30, 2014. You then will not be a
participant in the Company’s 2014 TIP or any long-term incentive plan of the
Company (although you will

3

--------------------------------------------------------------------------------



continue to be eligible to participate in the Company’s other employee welfare
plans as other similarly-situated employees pursuant to the terms of such
plans).
(e)    Business and entertainment expenses incurred after the Effective Date
must be approved in advance by the CEO or his designated representative in order
to be eligible for reimbursement under the Company’s normal policies.
(f)    It is expressly understood and agreed that during the transition term you
will not be authorized to bind any of the NTELOS Companies to any liability or
obligation or to represent that you have any such authority.


(g)    All work product, property, data, documentation, information or materials
conceived, discovered, developed or created by you in connection with the
transition term (collectively, the “Work Product”) shall be owned exclusively by
the Company. To the greatest extent possible, any Work Product shall be deemed
to be a “work made for hire” (as defined in the United States Copyright Act, 17
U.S.C.A. §101 et seq., as amended) and owned exclusively by the Company. You
hereby unconditionally and irrevocably transfer and assign to the Company all
right, title and interest in or to any such Work Product.


(h)    Notwithstanding the foregoing, for purposes of Section 409A of the Code,
the Company and you agree that you will have a “separation from service” within
the meaning of Section 409A of the Code on the Effective Date, because it is
reasonably anticipated that the level of bona fide services you will perform
after the Effective Date will permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services you performed over the
thirty-six (36) month period immediately preceding the Effective Date.


6.Company Stock Awards.
(a)Your Company Stock Options as of the End Date are set forth on Exhibit A
attached hereto. Your Company Stock Options that otherwise would have become
vested between the End Date and April 30, 2015 had you remained employed with
the Company during such time shall become vested as of the End Date. Your then
vested Company Stock Options (including your Company Stock Options that became
vested as of the End Date) will be exercisable in accordance with the Company’s
2010 Equity and Cash Incentive Plan and the related award agreements for nine
(9) months after the End Date (but in no event will your vested Company Stock
Options be exercisable beyond their latest expiration date as set forth in the
related award agreements). Any of your Company Stock Options that are not vested
as of the End Date as described in this paragraph will be forfeited as of the
End Date without any payment therefor.


(b)Your Company Restricted Stock as of the End Date is set forth on Exhibit B
attached hereto. Your Company Restricted Stock (other than your Company
Restricted Stock granted in calendar year 2013) shall become vested and
non-forfeitable in full as of the End Date. Your Company Restricted Stock that
was granted in calendar year 2013 shall become vested and non-forfeitable as of
the End Date with respect to two-thirds (2/3) of the underlying shares of stock
(rounded to the nearest whole share). Any of your Company Restricted Stock that
is not vested and non-forfeitable as of the End Date will be forfeited as of the
End Date without any payment therefor.
 
(c)Your Company Performance Stock Units as of the End Date are set forth on
Exhibit C attached hereto. Your Company Performance Stock Units shall become
vested and payable as of the End Date with respect to 8,362 of the underlying
shares of common stock. Your Company Performance Stock Units shall become vested
as of the End Date. Any of your Company Performance Stock Units that are not
vested as of the End Date as described in this paragraph will be forfeited as of
the End Date.


7.Accord and Satisfaction. You agree to sign and be bound by this letter
agreement in order to receive from the Company those benefits described in
paragraphs 2, 3, 5 and 6 to which you would not have been otherwise entitled in
the absence of this letter agreement. By signing this letter agreement, you
accept the payments and benefits described herein as a final accord and
satisfaction of all payments and benefits

4

--------------------------------------------------------------------------------



due you from the NTELOS Companies relating to your employment, including,
without limitation, any amounts that may be due you under the terms of your
Employment Agreement dated December 7, 2010, a copy of which is attached as
Exhibit D (your “Employment Agreement”), and you hereby waive any rights to
receive any other payments and benefits from the NTELOS Companies other than as
described in this letter agreement, including without limitation, any payments
and benefits to which you may be entitled under your Employment Agreement. You
also acknowledge that you are not entitled to receive any payments or benefits
under any severance plan, arrangement, program or policy of any of the NTELOS
Companies. Except as otherwise provided herein, this letter agreement
constitutes the final and entire agreement between you and the NTELOS Companies
on the subject matter herein, and no other representation, promise, or agreement
has been made to cause you to sign this letter agreement. All other agreements
regarding your employment or the subject matter therein shall be superceded by
this letter agreement, except as expressly set forth herein.


8.Company Property. Upon the request of the Company, and upon reasonable notice,
you agree to return all Company property that is in your possession or in your
home. Such items include but are not limited to gas cards, credit cards,
computers, wireless handsets (other than your or your family’s personal
phone(s)) and accessories, files, and reports. Additionally, the Company shall
provide wireless telephone services to you and your family at the same level and
cost (other than your personal handset which will be free of charge) as provided
as of the Effective Date for eighteen (18) months after the End Date. You agree
not to retain, and that the Company may require the return of, your and/or your
family’s personal phone numbers relating to any Company handsets you or your
family may have, after the time such numbers and related wireless telephone
service are no longer being provided by the Company.


9.Non-Competition and Confidential Information. You agree, acknowledge and
affirm that Sections 5, 6, 8 (other than Section 8(i)), 10, 11, 13, 15 and 19 of
your Employment Agreement remain in full force and effect and are not
superceded, merged or otherwise affected by this letter agreement and that you
will continue to be bound by the terms and conditions of Sections 5, 6, 8 (other
than Section 8(i)), 10, 11, 13, 15 and 19 of your Employment Agreement. You
further agree that the covenants, prohibitions and restrictions contained in
this letter agreement are in addition to, and not in lieu of, any rights or
remedies that the Company may have available pursuant to the foregoing sections
of your Employment Agreement or the laws of any jurisdiction, or the common law
or equity, and the enforcement or non-enforcement by the Company of its rights
and remedies pursuant to this letter agreement shall not be construed as a
waiver of any other rights or remedies that it may possess. Any breach by you of
this paragraph 9, or of Sections 5, 6 and/or 8 (other than Section 8(i)) of your
Employment Agreement, shall be grounds for termination of any payments to be
made or benefits to be delivered hereunder. Additionally, in the event of any
such breach, you agree to repay the Company the gross amount of any payments and
the value of any benefits (including without limitation the benefits related to
the vesting and payment of any stock awards) described in paragraphs 2, 3, 5 and
6 of this letter agreement that you previously received pursuant to this letter
agreement that you would not have been entitled to receive absent this letter
agreement.


10.General Release. For and in consideration of the payments and promises set
forth in this letter agreement, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, you hereby release, acquit, and
forever discharge the Company, NTELOS Inc. and all their affiliates, parents,
subsidiaries, partners, joint venturers, owners, and shareholders, and all of
their officers, directors, employees, representatives, and agents, and all
successors and assigns thereof (each a “Released Party”), from any and all
claims, charges, complaints, demands, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
entitlements, costs, losses, debts, and expenses (including attorneys’ fees and
legal expenses), of any nature whatsoever, known or unknown, which you now have,
had, or may hereafter claim to have had against the Company, NTELOS Inc. or any
other Released Party, of any kind or nature whatsoever, arising from any act,
omission, transaction, matter, or event which has occurred or is alleged to have
occurred up to the date you execute (or, if applicable, re-execute) this letter
agreement.


The claims knowingly and voluntarily released herein include, but are not
limited to, all claims relating in any way to your employment with the Company,
NTELOS Inc. or any Released Party, or the conclusion of that employment, whether
such claims are now known or are later discovered, including claims under the

5

--------------------------------------------------------------------------------



Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 1981, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Fair Labor Standards Act or other federal or state wage and hour
laws, the Employee Retirement Income Security Act, claims for breach of
contract, infliction of emotional distress, claims under any other federal or
state law pertaining to employment or employment benefits, and any other claims
of any kind based on any contract, tort, ordinance, regulation, statute, or
constitution; provided, however, that nothing in this Agreement shall be
interpreted to release any claims which you may have for workers compensation
benefits. You acknowledge that this letter agreement is a complete defense and
shall constitute a full and final bar to any claim by you based on any act,
omission, transaction, matter, or event which has occurred or is alleged to have
occurred up to the date you execute (or, if applicable, re-execute) this letter
agreement.
11.Non-Disparagement. You agree not to make any statement or take any action
that criticizes or disparages the Company, NTELOS Inc., any Released Party or
their parents, subsidiaries or affiliates, their employees, officers, directors,
representatives and agents, their management or their practices or that disrupts
or impairs their normal operations; and the Company, NTELOS Inc., the Released
Parties and their parents, subsidiaries and affiliates agree not to take any
action that criticizes or disparages you, except that nothing in this letter
agreement shall be interpreted to limit either of our rights to confer with
counsel or to provide truthful testimony pursuant to subpoena, notice of
deposition or as otherwise required by law. This provision is in addition to,
and not in lieu of, the substantive protections under applicable law relating to
defamation, libel, slander, interference with contractual or business
relationships, or other statutory, contractual, or tort theories.
  
12.Receipt and Effective Date. You acknowledge that you have read and understand
this letter agreement, that you are hereby provided a period of twenty-one (21)
calendar days to consider its terms, and that you are hereby advised in writing
to discuss its terms with an attorney or other advisor before executing the
letter agreement, and that your execution is purely voluntary. This letter
agreement will not become effective and enforceable until seven (7) days after
your execution of same (which must occur on or before the expiration of
twenty-one (21) days after you are provided this letter agreement for
consideration) or such later date as set forth below (the “Effective Date”).
Additionally, you agree to re-execute this letter agreement after the End Date
so that the General Release set forth in paragraph 10 shall cover the period
through the End Date. You further understand that you may revoke this letter
agreement within seven (7) calendar days after either date you have signed it by
delivering written notice of revocation to General Counsel, NTELOS Holdings
Corp., 1154 Shenandoah Village, Waynesboro, VA 22980. If the end of such
revocation period falls on a Saturday, Sunday or legal holiday in the
Commonwealth of Virginia, the revocation period shall be extended until the next
day that is not a Saturday, Sunday or legal holiday in the Commonwealth of
Virginia. Notwithstanding anything contained herein to the contrary, you
understand and agree that, if you fail to sign the letter agreement on or before
the expiration of twenty-one (21) days of the day you received it, or if you
revoke the letter agreement before the expiration of the revocation period, this
letter agreement shall be canceled and void and neither party shall have any
rights or obligations arising under it, and you will not be entitled to receive
any payments or benefits under this letter agreement not otherwise payable
absent this letter agreement. Notwithstanding any other provision of this letter
agreement, no payments or benefits shall be made hereunder for the thirty (30)
days immediately following the date you received this letter agreement. Any
payments to be made or benefits to be delivered during such thirty (30) days
will be delayed until the expiration of such thirty (30) days period. Any
payments that would otherwise have been paid during that time shall be
accumulated and paid in a lump sum immediately after the expiration of such
period. Any benefit to be delivered during such time may be continued at your
expense, with you having the right to reimbursement immediately after the
expiration of such period. You further acknowledge that the payments and
benefits set forth in paragraphs 2, 3, 5 and 6 herein would not be otherwise
payable in the absence of your agreement to the General Release in paragraph 10.
Additionally, notwithstanding anything contained herein to the contrary, if you
fail to re-execute this letter agreement after the End Date, or if you revoke
the re-execution of this letter agreement before the end of the applicable
revocation period, this letter agreement shall remain in effect except that (i)
you will not be entitled to receive any further payments or benefits under this
letter agreement not otherwise payable absent this letter agreement, (ii) the
General Release in paragraph 10 shall remain effective through the Effective
Date and (iii) your Employment Agreement will remain extinguished and merged
into this letter agreement except as expressly provided otherwise in this letter
agreement.

6

--------------------------------------------------------------------------------





13.Severability. Except as set forth below, the terms, conditions, covenants,
restrictions, and other provisions contained in this letter agreement are
separate, severable, and divisible. If any term, provision, covenant,
restriction, or condition of this letter agreement or part thereof, or the
application thereof to any person, place, or circumstance, shall be held to be
invalid, unenforceable, or void, the remainder of this letter agreement and such
term, provision, covenant, or condition shall remain in full force and effect to
the greatest extent practicable and permissible by law, and any such invalid,
unenforceable, or void term, provision, covenant, or condition shall be deemed,
without further action on the part of the parties hereto, modified, amended,
limited, or deleted to the extent necessary to render the same and the remainder
of this letter agreement valid, enforceable, and lawful. In the event that any
portion of the General Release in paragraph 10 is deemed void or unenforceable
(other as a direct result of the Company contesting the validity or
enforceability of any such provision), the Company shall have no further
obligation to provide any further benefits under paragraphs 2, 3, 5 and 6 above,
and you agree to repay the gross amount of any payments and the value of any
benefits (including without limitation the benefits relating to the vesting and
payment of any stock awards) described in paragraphs 2, 3, 5 and 6 that you
previously received under this letter agreement that you would not have been
entitled to receive in the absence of your agreement to the General Release in
paragraph 10.
 
14.Taxes. You shall be responsible for any tax consequences of any payments made
pursuant to this letter agreement, except for any applicable taxes that the
Company withholds. You acknowledge and agree that the Company is not undertaking
to advise you with respect to any tax consequences of this letter agreement, and
that you are solely responsible for determining those consequences and
satisfying all of your applicable tax obligations resulting from any payments
described herein.


15.Assignment. Your rights and obligations under this letter agreement are
personal to you and may not be transferred by you by assignment or otherwise.


16.Non-Waiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power, or privilege
hereunder or under law shall constitute a waiver of that right, power, or
privilege or of the same right, power, or privilege in any other instance. Any
waiver by either party hereto must be contained in a written instrument signed
by the party to be charged with such waiver and, in the case of the Company, by
an authorized officer.


17.Acknowledgements. You acknowledge that you have read this letter agreement
and understand its terms. You have been provided with a full and fair
opportunity to consult with an attorney of your choosing and to obtain any and
all advice you deem appropriate with respect to this letter agreement. In light
of the foregoing, you are satisfied with the terms of this letter agreement and
agree that its terms are binding upon you. Nothing in this letter agreement
shall be deemed an admission by any of the NTELOS Companies, or by you, of any
violation of any agreement, statute, law or right or of any wrongdoing of any
kind.


18.Non-Disclosure. You covenant and agree that you will not disclose the
existence or terms of this letter agreement to any person except (i) licensed
attorney(s) for the purpose of obtaining legal advice, (ii) licensed or
certified accountant(s) for purposes of preparing tax returns or other financial
services, (iii) proceedings to enforce the terms of this letter agreement, or
(iv) as otherwise required by law or court order. However, nothing herein shall
limit your ability to confer with legal counsel, to testify truthfully under
subpoena or court order, or to cooperate with an investigation by a municipal,
state or federal agency for enforcement of laws, and you may disclose the
existence or terms of this letter agreement to your spouse or other immediate
family, including your parents, provided you take reasonable measures to assure
that she or they do not disclose the existence or terms of this letter agreement
to a third party, except as otherwise allowed herein. The foregoing
non-disclosure will not apply to the existence and terms of this letter
agreement on and after, but only to the extent that, they become public
knowledge upon any filing with the United States Securities and Exchange
Commission.



7

--------------------------------------------------------------------------------



19.Previous Agreements. You agree and specifically acknowledge that the Company
and you are entering into this letter agreement for the purpose of amicably
resolving any and all issues relating to your employment with the NTELOS
Companies and its cessation. This letter agreement supercedes any previous
agreement(s), whether written or oral, that you may have had with any of the
NTELOS Companies, including your Employment Agreement, and any other such
agreement is merged into and extinguished by this letter agreement, except as
expressly provided otherwise in this letter agreement.


20.Governing Law and Interpretation. This letter agreement shall be deemed to be
made in, and in all respects shall be interpreted, construed, and governed by
and in accordance with the laws of the Commonwealth of Virginia, notwithstanding
any choice of law provisions otherwise requiring application of other laws. It
shall be interpreted according to the fair meaning of the terms herein and not
strictly in favor of, or against, either party.


21.Amendments. No amendment or modification of this letter agreement shall be
binding or effective for any purpose unless made in a writing signed by the
party against whom enforcement of such amendment or modification is sought.


22.Section 409A. Notwithstanding any other provision of this letter agreement,
it is intended that any payment or benefit provided hereto that is considered
nonqualified deferred compensation subject to Section 409A of the Code will be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code. For purposes of
this letter agreement, all rights to payments and benefits hereunder will be
treated as rights to a series of separate payments and benefits to the fullest
extent allowable by Section 409A of the Code. Notwithstanding any other
provision of this letter agreement, however, neither the Company nor any of its
Released Parties shall be liable to you in the event any provision of this
letter agreement fails to comply with, or be exempt from, Section 409A of the
Code.


23.Beneficiary. You may designate one or more individuals or entities as your
beneficiary under this Agreement and change any prior beneficiary designation,
so long as such designation or change in designation is in writing and delivered
to Vice President, Human Resources or her successor, at the address set forth in
paragraph 12 above, prior to your death. In the absence of a valid beneficiary
designation, or should your designated beneficiary predecease you, your estate
shall be your beneficiary. Your beneficiary shall be entitled to receive any
payments owed to you after your death, and to exercise any rights you had prior
to your death, to the extent such payments or rights are to continue after your
death.
 
24.Indemnification. Nothing in this letter agreement shall affect your right to
indemnification for any claims or liabilities arising from your acts and/or
omissions as an officer or director of any of the NTELOS Companies to the extent
provided by law or the governing documents of the applicable NTELOS Company.

8

--------------------------------------------------------------------------------



Please sign, date, and have notarized in the space below to accept the terms of
your termination of employment from the NTELOS Companies and return the executed
letter to me for the Company’s files. If you have any questions, please let me
know.


Sincerely,
NTELOS HOLDINGS CORP.




By: /s/ James A. Hyde    
James A. Hyde
President and Chief Executive Officer








[Signatures Continued on Next Page]



9

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has signed and executed this letter
agreement on the date set forth below as an expression of his intent to be bound
by the foregoing terms of this letter agreement, including without limitation
the General Release set forth in paragraph 10 of the letter agreement.










By: _/s/ Conrad J. Hunter ______________
Conrad J. Hunter                
Date: _March 13, 2014______________________




Sworn to and subscribed
before me this __13___ day
of ____March______, 2014.




___/s/ Notary_______________________________________
Notary Public
[Seal]






IN WITNESS WHEREOF, the undersigned has signed and re-executed this letter
agreement on the date set forth below as an expression of his intent to be bound
by the foregoing terms of this letter agreement, including without limitation
the General Release set forth in paragraph 10 of the letter agreement.








By: _/s/ Conrad J. Hunter ______________
Conrad J. Hunter                
Date: __April 30, 2014______________________




Sworn to and subscribed
before me this __30___ day
of ___April _______, 2014.




_____/s/ Notary ________________________________________
Notary Public
[Seal]





10

--------------------------------------------------------------------------------



EXHIBIT A
 
 
 
 
 
 
 
Conrad J. Hunter
 
 
 
 
 
 
List of Outstanding Option Grants
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Portfolio Summary of Grants Outstanding as of March 11, 2014
 
 
 
 
Grant Type
Grant Number
Quantity
Grant Date
Grant Price /
Purchase Price
Options
Exercisable
Outstanding
Balance
Outstanding
Balance
 
 
 
 
 
Balance
 
4/30/2014
ISO
100462
4,170
2/28/2011
$23.98
0
4,170
4,170
NQSO
100462N
33,236
2/28/2011
$23.98
28,055
33,236
33,236
ISO
100922
4,301
2/29/2012
$23.25
0
4,301
0
NQSO
100922N
71,937
2/29/2012
$23.25
38,119
71,937
57,178
ISO
100941
8,019
3/6/2013
$12.47
0
8,019
0
NQSO
100941N
104,155
3/6/2013
$12.47
28,043
104,155
56,087
ISO
100580
17,240
4/12/2010
$23.20
12,930
17,240
17,240
NQSO
100580N
15,161
4/12/2010
$23.20
11,370
15,161
15,161
 
 
 
 
 
 
118,517
258,219
183,072






--------------------------------------------------------------------------------



EXHIBIT B
 
 
 
 
 
 
Conrad J. Hunter
 
 
 
 
 
Restricted Stock Awards
 
 
 
 
 
 
 
 
 
 
 
Portfolio Summary of Grants Outstanding as of March 11, 2014
 
 
Grant Type
Grant Number
Quantity
Grant Date
Unvested
Balance
Vested
Balance
 
 
 
 
 
4/30/2014
RSA
300301
10,679
2/29/2012
10,679
10,679


RSA
300378
14,245
3/6/2013
14,245
9,496


 
 
 
 
 
24,924
20,175








--------------------------------------------------------------------------------



EXHIBIT C
 
 
 
 
 
Conrad J. Hunter
 
 
 
 
Performance Stock Units
 
 
 
 
 
 
 
 
 
 
Portfolio Summary of Grants Outstanding as of Ending Date
 
 
 
 
 
 
 
Grant Type
Grant Number
 
Quantity
Grant Date
Agreed Vesting
 
 
 
 
 
 
PSU-M
300481-A
 
10,684
3/6/2013
7,123


PSU-M
300481-B
 
1,187
3/6/2013
1,239


PSU-M
300481-C
 
1,187
3/6/2013
-


PSU-M
300481-D
 
1,187
3/6/2013
-


 
 
 
 
 
8,362








--------------------------------------------------------------------------------







EXHIBIT D


Employment Agreement, dated December 7, 2010, between NTELOS Holdings Corp. and
Conrad J. Hunter (attached to execution copy).



